DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/20 has been entered.
 
3. 	Claims 73-78, 80-82, 84-86, 89, 92, 94, 96-108 and 112-117 are pending upon entry of amendment filed on 12/11/20.

Claims 112-115 reciting SEQ ID NO:9-11 are withdrawn from further consideration by Examiner 37 CFR 1.142(b) as being withdrawn to a non-elected invention.  

Claims 73-78, 80-82, 84-86, 89, 92, 94, 96-108 and 116-117 are under consideration in the instant application.

4.	The following rejections remain.

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




6.	Claims 73-78, 80-82, 84-86, 89, 92, 94, 96-108 and 116-117 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2015/0203579 (IDS reference, of record) in view of U. S. Pub 2009/0232795 (of record) for the reasons set forth in the office action mailed on 6/22/20.

The ‘579 publication teaches antibody formulations comprising PD-1 antibody and pharmaceutical excipients (claims 57-73, SEQ ID NO:162, 170, p. 22-27). The PD-1 antibody set forth in SEQ ID NO:162 and 170 are identical to the claimed SEQ ID NO:1-2.  Claims 107-108 are included in this rejection as the 3 CDRs of the variable light and heavy chains are within the claimed SEQ ID Nos:1-2.

The disclosure of the ‘579 publication differs from the instant claimed invention in that it does not teach the antibody concentration from 5-250 mg/ml, use of amino acid proline at 0.8-6%, 4-24 of histidine buffer at pH 5.7-6.3, sucrose 0.8-12% of sucrose and 0.1-0.3% of polysorbate as in claims 73-78, 80-82, 84-86, 89, 92 and 94-108 of the instant application. 

The ‘795 publication teaches the antibody formulations comprising 50-200mg/ml of any protein, 50-200mM of histidine buffer, 5-200mM of proline and 0.01-0.1% of polysorbate at about pH 5.5 ([125-130]) and the formulation enhances stability of antibody. 

Claims 94-96 and 105 are included in this rejection as “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by the routine experimentation” and there was no evidence of the criticality of the claimed ranges of the molecular weight or molar proportions.  See MPEP 2144.05.



It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the antibody formulations of the ‘795 publication into the antibody taught by the ‘579 publication. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the excipients of the antibody formulations including histidine, proline, polysorbate and sucrose enhances stability of antibody.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s response filed on 11/24/20 have been fully considered but they were not persuasive.

Applicant has asserted that the currently amended limitations are not taught by the cited references and the ‘795 publication relates to PCSK9 antibody that is different from the PD-1. 
Applicant has further asserted that the formulation that is suitable for PCSK9 may not be suitable for the claimed PD-1 antibody.  Applicant has asserted that the formulations taught by the ‘795 publication did not enhance the stability based on Table 5.

Applicant’s analysis of Table 5 is misleading.  The Table 5 clearly indicates some formulations with clear appearance upon storage of the antibody at elevated temperature of 40oC for 1 month. The formulation with 6% sucrose, 100mM amino acids (e.g. arginine) and 10mM histidine at pH 6 shows clear appearance ([204-205]) as Applicant has acknowledges.  Note claim 1 does not require specific stabilizing condition or shows exceptional stability with particular excipients.  The ‘795 publication reasonably exhibit enhancement of stability compared to the antibody 

Also, the ‘579 publication discloses various concurrent administrations of PD-1 antibody with other antagonists such as VEGF antibody for coronary diseases ([185]) in addition to various target antibodies ([0178-185]).  The ‘795 publication discloses that the PCSK9 antibody may be combined with the therapies of the coronary related diseases involved in control of high level of cholesterol ([118]).

It is deemed that the PD-1 antibody is amenable for combinations of excipients that are known in the art and there is a reasonable expectation of success in producing the claimed invention by combining the buffers taught by the ‘795 publication.  Therefore, rejection is maintained.

7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

8.	Claims 73-78, 80-82, 84-86, 89, 92, 94, 96-108 and 116-117 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Pat. 9,987,500 in view of U.S. Pub. 2009/0232795.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘500 patent recites a pharmaceutical composition comprising PD-1 antibody.

The claims of the ‘500 patent differ from the instant claimed invention in that it does not teach the antibody concentration from 5-250 mg/ml, use of amino acid proline at 0.8-6%, 4-24 of histidine buffer at pH 5.7-6.3,  sucrose 0.8-12% of sucrose and 0.1-0.3% of polysorbate as in claims 73-78, 80-82, 84-86, 89, 92 and 94-108 of the instant application. 

The ‘795 publication teaches the antibody formulations comprising 50-200mg/ml of any protein, 50-200mM of histidine buffer, 5-200mM of proline and 0.01-0.1% of polysorbate at about pH 5.5 ([125-130]) and the formulation enhances stability of antibody. 

Claims 94-96 and 105 are included in this rejection as “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by the routine experimentation” and there was no evidence of the criticality of the claimed ranges of the molecular weight or molar proportions.  See MPEP 2144.05

Claims 96-104 are included in this rejection as the prior art compositions are identical and the claims are expected to show the claimed viscosity and stability.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the antibody formulations of the ‘795 publication into the antibody taught by the ‘579 publication. 



Given that the issues are identical to sections 5-6 of the office action above, the rejection is maintained.

9.	No claims are allowable.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
February 22, 2021
/YUNSOO KIM/Primary Examiner, Art Unit 1644